DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Roger Knapp, Paata Kakashvili, and Lizabeth Vice on 05/06.2021.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 03/03/2021. 

1.	(Currently amended) A structure comprising:	a gate structure on a substrate, the gate structure comprising:		a gate dielectric layer over the substrate;		a first titanium nitride (TiN) layer over the gate dielectric layer; 		a tantalum nitride (TaN) layer over the first TiN layer; 		a second TiN layer over the TaN layer;		a tungsten-containing layer over the second TiN layer, wherein the tungsten-containing layer comprises tungsten, carbon, and nitrogen; 		a tungsten layer over the tungsten-containing layer, wherein the structure has a threshold voltage from about 0.1V to about 0.4V; and		a dielectric cap in physical contact with the gate dielectric layer, the first TiN layer, the TaN layer, the second TiN layer, the tungsten-containing layer, and the tungsten layer; 	a first spacer on a first sidewall of the gate structure, wherein the first spacer is in physical contact with the dielectric cap and the gate dielectric layer; 	a second spacer on a second sidewall of the gate structure, the second sidewall of the gate structure being opposite to the first sidewall of the gate structure, wherein the second spacer is in physical contact with the dielectric cap and the gate dielectric layer; 	a first epitaxial source/drain structure in the substrate adjacent the first spacer; 	a second epitaxial source/drain structure in the substrate adjacent the second spacer, the gate structure being interposed between the first epitaxial source/drain structure and the second epitaxial source/drain structure: 	an inter-layer dielectric around the gate structure, a top surface of the inter-layer dielectric being level with a top surface of the dielectric cap; and 	an etch stop layer separating the inter-layer dielectric from the gate structure, the first spacer, the second spacer, the first epitaxial source/drain structure, and the second epitaxial source/drain structure, wherein the etch stop layer is in physical contact with a first portion of a top surface of the substrate interposed between the first epitaxial source/drain structure and the first spacer, and wherein the etch stop layer is in physical contact with a second portion of the top surface of the substrate interposed between the second epitaxial source/drain structure and the second spacer.
2-5.	(Canceled) 
6.	(Original) The structure of claim 1, wherein a work function of the tungsten-containing layer is greater than a work function of tungsten.
7.	(Original) The structure of claim 1, wherein the gate structure further comprises an interfacial dielectric layer interposed between the substrate and the gate dielectric layer.
8.	(Previously presented) A structure comprising:	a gate structure on a substrate, the gate structure comprising:
9-10.	(Canceled)
11.	(Previously presented) The structure of claim 8, wherein the gate structure further comprises an interfacial dielectric layer interposed between the substrate and the gate dielectric layer, the interfacial dielectric layer being in physical contact with the first spacer and the second spacer.
12-20.	(Canceled)
21.	(Currently amended) A structure comprising:	a first spacer and a second spacer on a substrate; [[and]]	a gate structure on the substrate and interposed between the first spacer and the second spacer, the gate structure comprising:		an interfacial layer over the substrate and extending from a first sidewall of the first spacer to a second sidewall of the second spacer;		a gate dielectric layer over the interfacial layer, the gate dielectric layer extending along the first sidewall of the first spacer, along the second sidewall of the second spacer, and from the first sidewall of the first spacer to the second sidewall of the second spacer;		a first titanium nitride (TiN) layer over the gate dielectric layer, the first TiN layer extending along the first sidewall of the first spacer, along the second sidewall of the second spacer, and in a direction from the first sidewall of the first spacer to the second sidewall of the second spacer; 		a tantalum nitride (TaN) layer over the first TiN layer, the TaN layer extending along the first sidewall of the first spacer, along the second sidewall of the second spacer, and in the  0.4V; and		a dielectric cap in physical contact with the gate dielectric layer, the first TiN layer, the TaN layer, the second TiN layer, the tungsten-containing layer, and the tungsten layer;	a first epitaxial source/drain structure in the substrate adjacent the first spacer; 	a second epitaxial source/drain structure in the substrate adjacent the second spacer, the gate structure being interposed between the first epitaxial source/drain structure and the second epitaxial source/drain structure: 	an inter-layer dielectric around the gate structure, a top surface of the inter-layer dielectric being level with a top surface of the dielectric cap; and 	an etch stop layer separating the inter-layer dielectric from the gate structure, the first spacer, the second spacer, the first epitaxial source/drain structure, and the second epitaxial source/drain structure, wherein the etch stop layer is in physical contact with a first portion of a top surface of the substrate interposed between the first epitaxial source/drain structure and the first spacer, and wherein the etch stop layer is in physical contact with a second portion of the top surface of the substrate interposed between the second epitaxial source/drain structure and the second spacer.
22.	(Canceled)
23.	(Previously presented) The structure of claim 21, wherein the first TiN layer has a thickness between 5 Å and 20 Å.
24.	(Previously presented) The structure of claim 21, wherein the TaN layer has a thickness between 5 Å and 20 Å.
25.	(Previously presented) The structure of claim 21, wherein the second TiN layer has a thickness between 15 Å and 50 Å.
26.	(Previously presented) The structure of claim 21, wherein the tungsten-containing layer has a thickness between 10 Å and 50 Å.
27.	(Currently amended) The structure of claim 1, wherein the tungsten-containing layer further comprises
28.	(Previously presented) The structure of claim 8, wherein the tungsten-containing layer further comprises oxygen.
29.	(Previously presented) The structure of claim 8, further comprising a first conductive feature extending through the inter-layer dielectric and the etch stop layer, wherein the first conductive feature is in physical contact with the first epitaxial source/drain structure.
30.	(Previously presented) The structure of claim 29, wherein a top surface of the first conductive feature is above the top surface of the dielectric cap.

32.	(Previously presented) The structure of claim 8, further comprising a first lightly doped source/drain region in the substrate below the first spacer, wherein the first lightly doped source/drain region is in physical contact with the etch stop layer.
33.	(New) The structure of claim 1, further comprising a first isolation region and a second isolation region in the substrate, wherein the first isolation region is in physical contact with the first epitaxial source/drain structure, and wherein the second isolation region is in physical contact with the second epitaxial source/drain structure.
34.	(New) The structure of claim 33, wherein the etch stop layer is in physical contact with the first isolation region and the second isolation region.  
35.	(New) The structure of claim 1, wherein the top surface of the inter-layer dielectric is level with a top surface of the etch stop layer.
36.	(New) The structure of claim 1, further comprising a first lightly doped source/drain region in the substrate, wherein the first lightly doped source/drain region is in physical contact with the etch stop layer, the first epitaxial source/drain structure, and the first spacer. 



Allowable Subject Matter

Claims 1, 6-8, 11, 21 and 23-36 are allowed.

The following is an examiner’s statement of reasons for allowance:



After completing a thorough search of independent claim 8, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a structure comprising: a gate structure on a substrate, the gate structure comprising: a tungsten layer; a tungsten-containing layer lining sidewalls and a bottom layer of the tungsten layer, wherein the tungsten-containing layer comprises tungsten, nitrogen and carbon; a dielectric cap in physical contact with the gate dielectric layer, the first TiN layer, the TaN layer, the second TiN layer, the tungsten-containing layer, and the tungsten layer; a first spacer on a first sidewall of the gate structure, wherein the first spacer is in physical contact with the dielectric cap and the gate dielectric layer; a second spacer on a second sidewall of the gate structure, the second sidewall of the gate structure being opposite to the first sidewall of the gate structure, wherein the second spacer is in physical contact with the dielectric cap and the gate dielectric layer; and an etch stop layer separating the inter-layer dielectric from the gate structure, the first spacer, the second spacer, the first epitaxial 

	After completing a thorough search of independent claim 21, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a structure comprising: a tungsten-containing layer over the second TiN layer, the tungsten-containing layer comprising tungsten, nitrogen, carbon and oxygen, the tungsten-containing layer extending along the first sidewall of the first spacer, along the second sidewall of the second spacer, and in the direction from the first sidewall of the first spacer to the second sidewall of the second spacer; a tungsten layer over the tungsten-containing layer, the tungsten-containing layer extending along sidewalls and a bottom surface of the tungsten layer, anda dielectric cap in physical contact with the gate dielectric layer, the first TiN layer, the TaN layer, the second TiN layer, the tungsten-containing layer, and the tungsten layer; and an etch stop layer separating the inter-layer dielectric from the gate structure, the first spacer, the second spacer, the first epitaxial source/drain structure, and the second epitaxial source/drain structure, wherein the etch stop layer is in physical contact with a first portion of a top surface of the substrate interposed between the first epitaxial source/drain structure and the first spacer, and wherein the etch stop layer is in physical contact with a second portion of the top surface of the substrate interposed between the second epitaxial source/drain structure and the second spacer in combination with the rest of the limitations of the claim.

The closest prior arts on record are Besser (US-20140154877-A1), Xie (US-9093467-B1), Park (US-20050280099-A1), Wang (US-20120329261-A1), Tsau (US-20130026578-A1), Chambers (US-20100127336-A1), Wu (US-10283619-B2), Wu (US-9871114-B2), Konduparthi (US-20150123216-A1), and Boescke (US-20080308896-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 6-7, 11 and 23-36 are also allowed being dependent on allowable claims 1, 8 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON GRAY/


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897